ON Motion eor Rehearing.
BAILEY, J.
It is strongly urged that this court, in its original opinion, overlooked the fact that when the preliminary report of the viewers shall have been adopted, as provided by Section 10815, Revised Statutes 1929, heretofore set forth, and it then appears that any tracts of land on which the uniform tax shall have been assessed will not be benefited by the improvement, the county court shall thereupon issue a warrant on the district fund in favor of such landowner to the amount of the uniform tax already paid; and that under our ruling the owners of all tracts of land must pay the uniform tax without an opportunity to be heard or reimbursed and regardless of whether their lands may be benefited by the contemplated improvement or not. It is further urged that if the county court had levied the uniform tax “as soon as” the district was incorporated, then the owners of lands not benefited could have been heard and reimbursed for the uniform tax paid by them out of the funds of the district.
While the right to reimbursement is provided in Section 10815 (relating to the incorporation of the district) such right cannot be established until after the final report of the viewers has been filed and approved, and taxes levied for benefits assessed. Until such taxes are levied and collected the district would have no funds out of which any landowner might be reimbursed, except the uniform tax money which all landowners included in the district are required to pay. But the uniform tax money must first be used for reimbursing the county for the money advanced by it in paying the preliminary expenses. Even if the county court had levied the uniform tax “as soon as” it made the order incorporating the district, we perceive no way, under the facts in this case, by which the landowners not benefited *49by the contemplated improvement could bave been reimbursed as provided by Section 10815 (supra). There would bave been no fund belonging to tbe district out of wbieb sucb reimbursements could bave been made, because the county court failed to adopt the final report of the viewers and engineer, but on the contrary dismissed the entire proceedings, or attempted to do so, and therefore made no levy of a tax for benefits assessed. As the project terminated in failure no landowner was benefited. In that respect all the landowners are in the same boat.
It is unfortunate that those landowners, if any, who could never have benefited from the improvement must pay a tax for expenses incurred for those who might have been benefited. It is also unfortunate that the law permits the original petitioners and their bondsmen to escape all liability after the county court once makes the order of incorporation. The County Court Drainage District Law fails to take care of that sort of a situation. This court, of course, cannot supply a hiatus in the law. We can only interpret the statute and give it the liberal construction the law itself specifies. This we have attempted to do in our original opinion and perceive no sound reason for departing therefrom.
Allen, P. J., and Smith, J., concur.